                                          Case 4:20-cv-03083-YGR Document 10 Filed 08/04/20 Page 1 of 1




                                   1                                     UNITED STATES DISTRICT COURT

                                   2                               NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         In re ROYLUND KANE HOLMAN,
                                   4                                                         Case No. 20-cv-03083-YGR (PR)

                                   5                                                         ORDER OF DISMISSAL WITHOUT
                                                                                             PREJUDICE
                                   6

                                   7

                                   8

                                   9          This action was reassigned from a magistrate judge to the undersigned in light of a recent

                                  10   Ninth Circuit decision.1 On May 5, 2020, Petitioner, who is currently in custody at the San

                                  11   Francisco County Jail, filed a letter with the Court in the instant matter, which was opened as a

                                  12   habeas corpus action. On the same day the action was filed, the Clerk of the Court sent a notice to
Northern District of California
 United States District Court




                                  13   Petitioner informing him that his action could not go forward until he filed with the Court a habeas

                                  14   corpus petition form, completed in full, within twenty-eight days or his action would be dismissed.

                                  15   The Clerk also sent Plaintiff another notice directing him to either pay the filing fee or file a

                                  16   completed prisoner’s in forma pauperis (“IFP”) application within twenty-eight days or his action

                                  17   would be dismissed.

                                  18          More than twenty-eight days have passed, and Petitioner has not filed a completed petition

                                  19   form. Neither has he paid the filing fee nor returned a completed IFP application.

                                  20          IT IS HEREBY ORDERED THAT this action is DISMISSED WITHOUT PREJUDICE.

                                  21   The Clerk shall close the file.

                                  22          IT IS SO ORDERED.

                                  23   Dated: August 4, 2020                             _____________________________________
                                                                                         YVONNE GONZALEZ ROGERS
                                  24                                                     United States District Judge
                                  25

                                  26
                                  27          1
                                                Williams v. King, 875 F.3d 500, 503 (9th Cir. 2017) (magistrate judge lacked jurisdiction
                                  28   to dismiss case on initial screening because unserved defendants had not consented to proceed
                                       before magistrate judge).
